Title: To James Madison from Richard Bland Lee, 27 April 1816
From: Lee, Richard Bland
To: Madison, James


                    
                        Dear Sir,
                        
                            Washin[g]ton
                            April 27th. 1816
                        
                    
                    An Act having passed for abolishing the Board of Commissioners of the Public buildings—I beg leave to express to you my grateful feelings, for the notice which you were pleased to take of me in the selection of persons to fill that commission. I have the conscious satisfaction of knowing that I have faithfully assiduously and I trust not unusefully devoted myself to the execution of the duties required from me.
                    It is particularly proper for me to state, that my Colleagues have acted with equal attention and zeal for the Public interest, and that the most perfect harmony has existed between us relative to all our acts.
                    If you shall think proper to bestow on me the New office—I will devote All my time and most faithful exertions to the performance of its duties. I will make instant arrangements to apply to it my whole time. You may further rely on my instantly resigning it on the first intimation from the Government, or on finding it too arduous for me to execute.
                    Having removed my family to this city and taken an house in a fit situation to enable me the better to perform my duties it will certainly be an

inconvenience to be suddenly dismissed from the Public employment. I therefore some time ago wrote to the Hon. Secretary of War—that I should prefer the appointment of Commissioner to settle claims for property lost or destroyed in the service of the U. states during the late war, as being less conspicuous and more definite.
                    I have the satisfaction of adding, that, during my short residence in this city, tho’ coming a Stranger & remaining very much so since, my public Conduct, as I am informed, has received the approbation of the various interests, into which it unhappily is divided—and offers have been tendered to make to you such a representation. I have requested the Gentlemen who have mentioned the subject to me, not to do so—as I was unwilling in any manner to be subjected to a comparison with my Colleague⟨s,⟩ who are both Gentlemen of honor, integrity, and ability.
                    I will yet further take the liberty of asking from your friendship so often manifested, (as in such cases sometimes happens) if any personal objections be made to me, that you will afford me an opportunity of rebutting them, being confident that none applying to my honesty & fidelity in the execution of any trust confided to me can be supported.
                    Be good enough to excuse me for troubling you so long on a mere personal Affair, and be assured, that I remain with that unchanged esteem which was first imbibed from my father in my early Youth, and since confirmed thro’ all vicissitudes, by experience—Yr sincere friend & obt. Sert.
                    
                        
                            Richard Bland Lee
                        
                    
                    
                        P.S. I do not know that I should have at all addressed to you this letter, if Mr. Ringgold had not expressed his determination not to accept the appointment if offered to him—and Genl. Van Ness a perfect indifference on the subject, being contented if any one of the late board were appointed. If all were dismissed, he supposed, it would convey a censure on their conduct.
                        If a personal interview & explanation would be acceptable to you I will wait on you at any moment.
                    
                